Citation Nr: 0633591	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  00-22 676	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUE

Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD) with halitosis. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1969 to 
February 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which increased the rating for GERD 
from 0 to 10 percent effective October 21, 1996.

In April of 2005 the Board issued a decision in which it 
found that new and material evidence had been submitted to 
reopen the veteran's claim for a disability manifested by a 
distinct odor diagnosed as halitosis.  The Board then granted 
entitlement to service connection for halitosis.  The Board 
also remanded the case for additional development, including 
acquisition of a compensation and pension (C&P) examination 
to assess the severity of the veteran's service-connected 
GERD.  

In a rating decision dated in July 2005, the RO informed the 
veteran that her service-connected halitosis was non-
compensable; that it was related to the digestive system; and 
that it would therefore be rated with the veteran's service-
connected GERD disorder under Diagnostic Code 7346.

In February 2006 the veteran duly underwent the requested 
compensation and pension (C&P) examination.  The report of 
that examination has been made a part of the record.


FINDING OF FACT

The veteran's service-connected GERD is productive of 
symptoms that include reflux, heartburn, and halitosis, and 
is regarded as a mild impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for GERD 
with halitosis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Codes 7307, 
7346 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria.  Disability ratings are based upon VA's 
Schedule for Rating Disabilities as set forth in 38 C.F.R. 
Part 4.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity in civil occupations.  The disability must be viewed 
in relation to its history.  38 C.F.R. § 4.1.  A higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Although initially evaluated under Diagnostic Code 7307, the 
RO has evaluated the veteran's GERD disorder under Diagnostic 
Code 7346 (hiatal hernia) since April 2003.  38 C.F.R. 
§ 4.114.  This code provides a 60 percent rating for hernia 
hiatal with symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent rating requires persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 
rating of 10 percent requires two or more of the symptoms for 
the 30 percent evaluation, of less severity.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346.

Diagnostic Code 7307 pertains to hypertrophic gastritis 
(identified by gastroscope).  38 C.F.R. § 4.114, Diagnostic 
Code 7307.  Under Diagnostic Code 7307, a rating of 60 
percent is assigned when there is chronic hypertrophic 
gastritis with severe hemorrhages or large ulcerated or 
eroded areas; a 30 percent rating is assigned when there is 
chronic hypertrophic gastritis with multiple small eroded or 
ulcerated areas and symptoms; and a rating of 10 percent is 
assigned for chronic hypertrophic gastritis with small 
nodular lesions and symptoms.  Diagnostic Code 7307 is also 
used to codify atrophic gastritis, which is a complication of 
a number of diseases, including pernicious anemia.  According 
to Diagnostic Code 7307, atrophic gastritis shall be rated 
according to the underlying condition. 


Factual Background.  The veteran's rating for her service-
connected GERD was increased from 0 to 10 percent effective 
October 1996; however, she contends that a rating in excess 
of 10 percent is warranted, and claims that she lost her job 
due to her halitosis.

Medical records from Maxwell Air Force Base describe the 
veteran's GERD as "mild."  These records also contain the 
comment: "never any objective evidence of her complaints [of 
distinctive odor] noted in clinic;" and advise that the 
veteran's halitosis is of "unknown etiology."  This opinion 
is shared by VA providers.  According to an August 2000 
statement authored by a VA physician, the veteran's condition 
of halitosis is currently without a known cause.  VA 
treatment records show that an esophageal laryngoscopy, done 
in July 1991, found no fungal elements, no malignant cells, 
and very few inflammatory cells.  

A C&P examination for hyperthyroidism and thyroid adenoma 
done in July 1995 found no evidence of adenoma or thyroid 
gland abnormalities.  During the examination the veteran 
reported that she had no problems other than of her body 
odor.  Although the examiner did detect a chemical odor about 
the veteran's hair, the veteran explained that it was due to 
an "activator" that she had been using on her hair.  No 
other odors were detected.  Pertinent diagnoses included 
"history of subjective body odor, etiology undetermined."

In August of 2002 the veteran underwent another C&P 
examination.  During the examination the veteran reported 
that she herself could not smell the halitosis, but said that 
she had been told that she emits a fecal odor.  Physical 
examination found the veteran to be in no apparent distress.  
She had good dentition, and no apparent abscess, ulcers, or 
hypertrophy of the gums.  She had no abdominal pain or 
tenderness, and denied any weight gain or loss.  She also 
denied any vomiting, hematemesis, or melena, but said that 
she has occasional discomfort in the epigastric area.  
According to the examiner, "'NO' malodor [was] observed."  
The examiner also noted "'NO' halitosis noted on today's 
examination by 'FOUR' different providers."

A C&P examination was also done in February 2006.  During 
that examination the veteran denied vomiting, nausea, 
dysphagia, hematemesis, or abdominal pain.  She also voiced 
no complaints related to halitosis or chronic bad breath.  
Diagnostic testing yielded a positive helicobacter pylori 
screen.  Diagnosis was "gastroesophageal reflux disease with 
mild impairment."  According to the examiner, the veteran's 
impairment is "less than considerable."


Analysis.  The record contains no evidence of vomiting, 
material weight loss, and hematemesis or melena with moderate 
anemia; nor any other symptom combinations productive of 
severe impairment of health  Accordingly, a rating of 60 
percent under Diagnostic Code 7346 is not appropriate.  The 
record also contains no evidence of persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  
Consequently, a rating of 30 percent under Diagnostic Code 
7346 is also inappropriate.  Although the veteran does 
complain of reflux, heartburn, and halitosis, her epigastric 
disorder is described as "less than considerable;" and is 
regarded as a "mild impairment."  Accordingly, a rating of 
10 percent under Diagnostic Code 7346 is appropriate.  

Since the veteran has not been diagnosed with chronic 
hypertrophic gastritis, an evaluation under Diagnostic Code 
7307 is inappropriate.  Accordingly, the Board finds that the 
veteran's epigastric disorder is adequately rating under 
Diagnostic Code 7346.  

In view of the consistent examination findings, including the 
assessment that the GERD is productive of only mild 
impairment, the Board further finds no probative evidence of 
any unusual or exceptional circumstances that would take the 
veteran's case so outside the norm as to warrant an 
extraschedular rating.  The case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, referral by the RO to the Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996). 

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Letters from the RO dated in April 2004 and March 
2006 essentially satisfied the duty to notify provisions.  VA 
treatment records have been obtained and made a part of the 
file.  In addition, the veteran has been accorded multiple VA 
examinations for disability evaluation purposes.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  

Note also that the letters from the RO (advising the veteran 
of her rights and responsibilities) predate the RO's May 2006 
readjudication of his claim.  These letters thus comply with 
the sequence of events (i.e., notice letter before initial 
adjudication) stipulated in decisions promulgated by the 
United States Court of Appeals for Veterans Claims.  


ORDER

A rating in excess of 10 percent for GERD with halitosis is 
denied.


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


